DETAILED ACTION 
Claims 1-2, 4, 7, 9-12, and 15-23, submitted on November 20, 2020, are allowed.  
Rejoinder 
Claim 1 is directed to an allowable product.  Claims 18-21, directed to methods of using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  See MPEP 821.04(B).  Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on September 1, 2016 is hereby withdrawn.  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to double patenting over the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See MPEP 804.01.  The requirement for a species election in the action mailed on October 4, 2019 is also withdrawn.  
However, the requirement for restriction is the action mailed on March 19, 2020 is maintained.  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably on the afternoon of a Tuesday or Thursday, and are available in-person at the examiner’s office in Alex-andria or by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice.  Information regard-ing the status of this application may be obtained from the Patent Application Information 
/Theodore R. Howell/ Primary Examiner, Art Unit 1628